Citation Nr: 1633263	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-09 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of left knee injury to include arthritic/degenerative changes of the medial compartment and patellofemoral joint.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to May 1986.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO, inter alia, granted service connection for residuals of left knee injury, to include arthritic/degenerative changes of the medial compartment and patellofemoral joint, and assigned an initial 10 percent disability rating, effective June 17, 2009.  In June 2011, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.  

In a February 2013 rating decision, the RO granted service connection for right and left sciatic radiculopathy (as separately ratable manifestations of lumbar spine disability), assigning 10 percent rating for each, effective June 17, 2009; but denied service connection for posttraumatic stress disorder.  In September 2013, the Veteran filed an NOD.   An SOC as to all three claims was issued in December 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.  

In May 2014, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record.  The issues then before the Board were the Veteran's entitlement to higher initial ratings for his low back, left knee, left index and small fingers, and hearing loss.  

In December 2014, the Board issued a decision that,  per the Veteran's request, dismissed the Veteran's claims for higher ratings for his left index and small fingers, and for  hearing loss; as well as denied a rating in excess of 20 percent for orthopedic manifestations of  a lumbar spine disability, from June 17, 2009, to November 15, 2012; granted an initial disability rating of 40 percent for orthopedic manifestations of a lumbar spine disability effective November 15, 2012; and granted a total disability rating based upon individual unemployability (TDIU) on an extra-schedular basis from June 17, 2009 to November 15, 2012, and on a schedular TDIU from November 15, 2012, forward.  

Also in December 2014, the Board remanded the Veteran's claim for a higher initial knee rating to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence; as well as remanded claims for service connection for a psychiatric disorder and higher ratings for service-connected radiculopathy of the right and left lower extremities for the scheduling of a Board hearing (as requested on a February 2014 VA Form 9).  

In May 2016, the Veteran testified as to all the remaining issues on appeal (to include the claim for higher rating for left knee disability) during a hearing before the undersigned Veterans Law Judge at the Las Vegas, Nevada satellite office of the Reno RO; a transcript of that hearing is of record.  

Under these circumstances, and because the VLJ who conducted the May 2014 hearing is no longer employed by the Board, single Judge disposition, by the undersigned, is appropriate.  See  38 U.S.C.A. § 7107(c) (West 2014) and 38 C.F.R. § 20.707 (2015). 
 
As regards characterization of the psychiatric disability claim, although the Veteran originally filed a claim seeking service connection for PTSD, in light of other possible psychiatric assessments, the Board has expanded this matter, as reflected on the title page, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As for the matter of representation, the Board notes that the Veteran was previously represented by Agent Christopher Loiacono.  See VA Form 21-22a, Appointment of Individual as Claimant's Representative, filed December 2, 2014.  In a May 2015 statement copied to the Veteran, Mr. Loiacano withdrew his representation of the Veteran.  The Veteran has not since obtained another representative, and, during  the May 2016 Board hearing, confirmed that he wishes to remain unrepresented.
 
For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

First, with respect to the left knee claim, in the December 2014 remand, the Board directed that, following completion of the requested development related to that claim the AOJ should readjudicate the claim, and issue a supplemental  SOC (SSOC) reflecting such adjudication if the benefit sought remained denied.  While the requested left knee examination occurred in April 2016, and VA treatment records dated up to May 2016 were associated with the claims file, an SSOC was never issued.  As such, remand of this matter is warranted.  Id.  

As regards the claims for an initial disability rating in excess of 10 percent for radiculopathy of each lower extremity, the most recent examination for these disabilities was in November 2012, nearly four years ago.  During his May 2016 Board hearing, the Veteran testified that his radiculopathy has increased in severity.  He stated that he constant tingling in my lower legs and in his thigh area.  He stated that he has hardly any feeling in his lower legs, and that sometimes he feels shocks and has muscle spasms.  

On this record, the Board finds that further VA examination is needed to ensure that the record reflects the current nature and severity of the Veteran's service-connected radiculopathy affecting each lower extremity.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also VAOPGCPREC 11-95 (1995) and Green v. Derwinski, 1 Vet.App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous examination).

Further, with respect to the claim for service connection for an acquired psychiatric disability, the Board points out that, pursuant to VA's duty to assist, a medical examination or medical opinion is required if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains (1) competent evidence of a currently diagnosed disability or persistent or recurrent symptoms of  disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of 38 C.F.R. § 3.159(c)(4) , requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the Veteran's military service, is a low threshold.  McLendon, 20 Vet. App. at 83  

In this case, VA treatment records indicate that the Veteran receives treatment for depression or depressive disorder not otherwise specified (NOS).  See, e.g., records dated in September 2015; November 2014; and March 2013.  During the Board hearing, the Veteran also testified that he has been diagnosed with psychiatric disability (indicating current disability).  The Veteran also testified that he worked with nuclear weapons in service, and that part of his index finger was cut off in an accident in service, and that these incidents still cause him nightmares.  The Board notes that the Veteran is service connected for amputation of the tip of his index finger.  The Veteran can assert competently assert  the occurrence of events or injuries in service, and has suggested that they are related to his current depression. 

Under these circumstances, the Board finds that the criteria are met for obtaining a VA examination to address the nature and etiology of the claimed mental health disability for which service connection is sought.  Id.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Pertinent to all claims on appeal, prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to associate with the electronic claims file all pertinent, outstanding  records.

As regards VA records, the claims file currently includes VA treatment records dated up to May 18, 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should undertake appropriate action to associate with the Veteran's VBMS file VA treatment records dated since May 18, 2016.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  The AOJ's adjudication of each claim for higher rating should include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate. 

Accordingly, these matters are hereby REMANDED for the following action:

1. Undertake appropriate action to obtain and associate with the Veteran's claims file all VA treatment records dated from May 18, 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received must be associated with the electronic claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo neurological examination, by an appropriate medical professional, for evaluation of his radiculopathy affecting each lower extremity.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be accomplished.   In particular, for each lower extremity, the examiner should indicate whether the radiculopathy results in, or in disability comparable to, incomplete paralysis, or complete paralysis. 

All examination findings/testing results, long with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  In addition, arrange for the Veteran to undergo VA examination, by a VA psychiatrist or psychologist, to obtain medical information as to the current nature and etiology of any current psychiatric disability(ies).
The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all psychiatric disability(ies) currently present, or present at any time since the Veteran filed his service connection claim in September 2011 (even if now asymptomatic or resolved).  

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to service. 

In rendering each requested opinion, the physician must consider and discuss all pertinent medical and other objective evidence, to specifically include the Veteran's lay statements.  

The examiner is advised that the Veteran is competent to report events, injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions are discounted in any regard, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal, in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication, to specifically include the April 2016 VA knee examination report), and VA treatment records previously received, but not considered (and legal authority (to include, with respect to each higher rating claim, whether staged rating of the disability is appropriate).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claim that has been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

